HAWTHORNE, Justice.
Mr. and Mrs. Harvey E. Kennedy brought this suit for damages resulting from injuries which Mrs. Kennedy sustained when the breaking of a steel cable supporting a suspension or swinging footbridge caused her to fall several feet to a dry creek bed below. The defendant is the Columbia Casualty Company, liability insurer of Mr. and Mrs. J. E. Brown as owners of The Cottage plantation on which the suspension bridge is *871situated.1 After trial the district court dismissed plaintiffs’ suit, and the Court of Appeal, First Circuit, affirmed. 174 So.2d 869. This court granted a writ of certiorari on the application of the plaintiffs, 247 La. 1092, 176 So.2d 147.
The Cottage plantation is east of U. S. Highway 61, a few miles north of St. Francisville. On this plantation is situated an antebellum home known as The Cottage. The plantation fronts on Highway 61, and there is a large sign advertising that The Cottage is open to tours by visitors between stated hours for a stated fee. The Cottage, located approximately a mile off the highway, is reached by a winding, wooded gravel road which crosses a stream known as Alexander Creek by means of a vehicular bridge. Upon reaching the main house, The Cottage, and parking in the areas provided for that purpose, visitors are conducted on a tour which consists of a visit to the downstairs part of the main dwelling, the schoolhouse, the milk house, the smokehouse, the old kitchen, and the carriage house, and thence they are taken through the gardens back to the vehicles in which they arrived. The suspension footbridge from which Mrs. Kennedy fell was not a part of the tour.
This suspension footbridge, like the vehicular bridge, spans Alexander Creek. It is about 100 feet long and is approximately 150 feet north of the vehicular bridge. Neither the vehicular bridge nor the footbridge can he seen from The Cottage. In fact, the footbridge is visible only from the vehicular bridge to a party approaching The Cottage by the gravel road. After crossing the vehicular bridge the gravel road forks, and one prong is marked with a sign indicating “To The Cottage”. In the front and rear of The Cottage, or main house, there are parking areas.
On a Sunday before the accident Melvin Bruss visited The Cottage plantation to make arrangements for a tour by eighth-grade students of the high school in which he and the plaintiff Mrs. Kennedy were teachers. On this occasion Mr. and Mrs. Robert Weller, who managed the plantation for the Browns, the owners, were away, and Bruss discussed the proposed tour with an employee, Estelle Munson. In leaving the plantation after this discussion he, accompanied only by his father, went to the suspension bridge, and both walked onto the bridge.
On the day of the accident Bruss and Mrs. Kennedy accompanied two busloads of about 60 eighth-grade students on this tour. The busses entered The Cottage plantation with Bruss’s class in the lead bus, and at a point a short distance before reaching the vehicular bridge both busses stopped *873on Brass’s instructions and discharged the students. After alighting from the bus he led his students through a wooded area to the west end of the suspension or swinging footbridge, which was overgrown with weeds and bushes. Mrs. Kennedy followed with her class. At this end of the bridge (as there was also at the east end) there was a sign, clearly visible, which read “Enter on Bridge at Own Risk”. Bruss and his students started across this bridge, and Mrs. Kennedy and her class followed. As they were crossing the bridge, its right main cable, which also served as a handrail, broke, causing the floor of the bridge to tilt sharply to the right. As a result Mrs. Kennedy fell onto the ground below and sustained the injuries for which she seeks damages in this action. At the time the cable broke, besides Mrs. Kennedy and Bruss there were some 43 students on the suspension footbridge.
It is conclusively established that the bridge was soundly constructed, in good condition, and properly maintained, and had no hidden defects, and that the cable broke solely because of overloading. The bridge had been built for the private use of the occupants of The Cottage to serve as an emergency exit across Alexander Creek whenever the vehicular bridge was damaged or destroyed by the flooding of the creek. The vehicular bridge was subject to being damaged or destroyed by high water, and at such times tours of The Cottage were not permitted. Even when The Cottage was open to tourists, the suspension bridge did not serve as an alternative route to The Cottage or main house, and tourists had never been known to use this bridge to approach The Cottage. The route provided for tourists was by way of the gravel road which crossed the vehicular bridge and continued to the parking areas in front and rear of The Cottage. Moreover, the suspension bridge was not shown or used as a part of the tour of the premises.
According to the testimony of Mrs. Weller, there was no footpath leading to the west end of the suspension bridge from the gravel road at or near the place where Bruss stopped the busses. Counsel for plaintiffs concede there was no well used or well defined path, and there is no doubt that the route taken by the teachers and the students was one covered by brush and undergrowth. Moreover, the bridge itself, as stated previously, could not be seen from the gravel road through the trees and underbrush.
When the accident happened, Mr. and Mrs. Weller and Mrs. Brown, who had been notified that the students would soon arrive, were waiting for them at the main house, with the employees who were to guide the group on the tour.. The Wellers, Mrs. Brown, and the employees were unaware that the students were already on the grounds until the busses arrived at the rear parking area of The Cottage with only the drivers. Inquiry was made as to the where*875abouts of the students, and upon being informed that they had left the busses to cross the footbridge, Mr. Weller immediately became concerned and sent a guide to assist them in the crossing; but the guide arrived at the footbridge only after the accident had happened.
After trial the district judge dismissed plaintiffs’ suit because, as stated in his reasons for judgment, he found no negligence on the part of the plantation owners and employees, but he declared that if there was any negligence, Mrs. Kennedy was barred from recovery because of her own contributory negligence and because she had assumed the risk.
The Court of Appeal, which affirmed this judgment, found that the plaintiff Mrs. Kennedy upon entering The Cottage plantation under the circumstances shown was an invitee, and then set forth the duty of the occupant or owner to such an invitee as follows :
“The occupant or owner (invitor) owes his invitee' the duty of ordinary and reasonable care which means the obligation of maintaining his premises in a condition reasonably safe for use consistent with the purpose of the invitation including the discovery of reasonably foreseeable conditions which may be dangerous and result in injury, especially where there is time for correcting the perilous condition or giving warning to the invitee of the danger. * * * >>
No contention is made by the litigants before this court that the Court of Appeal was incorrect in its conclusion that Mrs. Kennedy was an invitee or in its statement of the duty imposed by law upon the owner or occupant to an invitee.2
In its decision the Court of Appeal found, among other things, that the bridge was structurally sound, built in accordance with sound engineering principles, and free of hidden or latent defects, that it was not designed to accommodate large groups of persons, and that because of its construction it was inclined to sway in some degree even when used in an ordinary manner by a small number of persons; and the court concluded that the posted sign “Enter on Bridge at Own Risk” gave notice that use of the facility was not without some attendant danger, and should have alerted an ordinary prudent person of the danger of entering on the structure when it was overloaded; that “Having elected to use the facility under extraordinary circumstances, namely, while the bridge was already overburdened, plaintiff was obliged to exercise care and caution in so doing. Being remiss in this regard, she must be deemed to have assumed the risk of such dereliction”.
*877The Court of Appeal treated the adequacy of the sign at the bridge as the only issue in regard to negligence of the owners, •and found that there was no merit in the contention of the plaintiffs that a sign proclaiming the maximum load capacity, of the bridge would have avoided the accident.
As we view the matter, the first question to be determined is whether the plaintiffs have established that the owners of The Cottage plantation were negligent. A negative answer to this question, of course, would end the case, and we would not reach the questions whether Mrs. Kennedy was herself negligent and whether she is barred from recovery under the assumption of risk doctrine.
In determining whether the owners were negligent the first inquiry is: Should the owners under the facts an°d circumstances of this case have reasonably foreseen that Bruss would unload the 60 students before reaching the vehicular bridge and take them .across the suspension footbridge to reach the main dwelling, where the tour was to begin and where guides were awaiting their arrival to conduct them on the tour, so that there was imposed upon the owners the duty to take precautions as to such a crossing and see that the crossing was properly supervised and safely made?
•. The district court was of the view that it was reasonably foreseeable by the owners that the students and their teachers would cross Alexander Creek on this suspension bridge, and the Court of Appeal was of the view that it was foreseeable that this group would use the bridge. We do not understand these views to be that the owners actually knew that Bruss planned to use the bridge as he did and bypass the usual route to the main house, and under the facts and circumstances of this case his action ■ was not even reasonably foreseeable..
Inasmuch as there was some discussion of the bridge and the possibility of its use by the students on this tour when Bruss discussed the scope of the tour with Estelle Munson, the owners may reasonably be held to have foreseen that the bridge would be used and shown on the tour under the supervision of the guides employed for that purpose after the group had reached The Cottage, the designated place at which the tour was to begin. On infrequent occasions in the past when visitors had particularly requested to go onto the footbridge, they had been permitted to do so a few at the time under the supervision of the guides. We do not agree, however, that the owners could. reasonably have foreseen under the facts and circumstances shown to exist in this case that Bruss would do what no other visitor had ever done before — that is, that before going to The Cottage where the. tour was to begin under the supervision and control of guides furnished for this purpose he would leave the regular and well marked route to The Cottage before reaching the vehicular bridge, cause two busloads of ap*879proximately 60 children to unload on the side of the gravel road, conduct them through brush and undergrowth over a terrain where there was certainly no well defined path to the west end of the footbridge, which was also overgrown with weeds and bushes, and then proceed to lead this large group of people across the swaying suspension bridge to reach The Cottage where the tour was to commence. The owners of the premises should not be held to foresee and guard against or take precaution as to such an unprecedented and unlikely use of the premises.
The burden was on the plaintiffs to prove by facts and circumstances their allegation that the owners in this case could reasonably have foreseen that Bruss and his group would approach The Cottage to commence the tour by way of the suspension footbridge; and to establish this they rely on Brass’s testimony that he had permission or consent from the guide Estelle Munson to bring his group to The Cottage by way of this bridge. Bruss may have honestly believed that he had this permission, but the facts and circumstances as the record reveals them do not justify such a belief on his part, and the plaintiffs have not borne the burden of proving that the accident was foreseeable and should have been guarded against and prevented. Therefore no negligence on the part of the owners has been established, and the judgments of the lower courts dismissing plaintiffs’ suit were proper.
For the reasons assigned the judgment of the Court of Appeal affirming the judgment of the district court which dismissed plaintiffs’ suit is affirmed at plaintiffs’ costs.
FOURNET, C. J., dissents and will assign written reasons.
McCALEB, J., dissents with written reasons.
SANDERS, J., dissents and will assign written reasons.

. A non-suit without prejudice was entered as to all defendants except Columbia Casualty Company. Melvin K. Bruss and others were made third party defendants by Columbia, and the demand against them was dismissed by the lower court when it dismissed plaintiffs’ demand against Columbia.


. In tlie Court of Appeal the defendant contended that Mrs. Kennedy was a trespasser because the footbridge was not destined for use by visitors and did not constitute a part of The Cottage tour.